     1:03-cr-00726-MBS         Date Filed 02/24/21       Entry Number 651         Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF SOUTH CAROLINA

United States of America            )
                                    ) Cr. No. 1:03-726
        vs.                         )
                                    )
Darrell Todd Mays,                  )      ORDER AND OPINION
                                    )
                   Defendant.       )
____________________________________)

       On January 13, 2005, Defendant Darrell Mays pleaded guilty to conspiracy to possess with

intent to distribute and to distribute 50 grams or more of cocaine base and 5 kilograms or more of

cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846. In the plea agreement,

Defendant stipulated and agreed that he has a prior felony drug conviction that has become final, and

that the government had filed an Information pursuant to 21 U.S.C. § 851.

       A presentence investigation report (“PSR”) was prepared that attributed to Defendant in

excess of 1.5 kilograms of cocaine base and in excess of 5 kilograms of cocaine. Defendant’s base

offense level for the drugs was 28. The PSR contained a cross-reference to murder pursuant to

U.S.S.G. § 2D1.1(d), which increased his base offense level to 43. Defendant also received a 2-level

increase for obstruction of justice, for a total offense level of 45; however, pursuant to U.S.S.G.

Chapter 5, Part A, Application Note 2, the total offense level became 43. Defendant had a criminal

history score of 6. Defendant received an additional two points pursuant to U.S.S.G. § 4A1.1(d) for

being on parole and state probation at the time the instant offense was committed, and an additional

one point pursuant to U.S.S.G. § 4A1.1(e) for committing the instant offense less than two years

following his release from custody. The nine criminal history points yielded a criminal history

category of IV. Defendant’s statutory sentence under 21 U.S.C. § 841(b)(1)(A) was 20 years to life.
      1:03-cr-00726-MBS          Date Filed 02/24/21       Entry Number 651          Page 2 of 6




His sentencing guidelines range was life imprisonment. On August 1, 2005, Defendant was

sentenced to incarceration for life, to be followed by a term of supervised release for ten years.

Judgment was entered on August 3, 2005. Defendant has been in custody since February 5, 2004.

        The First Step Act of 2018 made retroactive changes to certain offenses promulgated under

the Fair Sentencing Act. Under the current statutory scheme, § 841(b)(1)(A) requires at least 280

grams of cocaine base, rather than 50 grams, to trigger the penalties to which Defendant was

subjected. Pursuant to § 841(b)(1)(B), a person with a prior conviction for a serious drug felony or

serious violent felony is subject to a sentence of not less than 10 years and not more than life, to be

followed by a term of supervised release of not less than 8 years.

        On October 2, 2019, Defendant, proceeding pro se, filed a motion to reduce sentence under

the First Step Act. On December 4, 2019, the court denied Defendant’s motion to reduce sentence

on the grounds that the Fair Sentencing Act, made retroactive by the First Step Act, did not reduce

the statutory penalties associated with convictions involving five kilograms or more of cocaine.

Defendant appealed. On May 26, 2020, Court of Appeals for the Fourth Circuit remanded the case

in light of United States v. Gravatt, 953 F.3d 258 (4th Cir. 2020). The USPO filed an amended

sentence reduction report on June 2, 2020. Using current calculations, Defendant is attributed at

least 6,356.5 kilograms of marijuana equivalent. His base offense level is 32, which becomes 43

because of the cross reference to murder, plus a 2-level increase for obstruction of justice, for a total

offense level of 43, as set forth above. A level 43, criminal history category IV yields a guidelines

range life in prison. Thus, there is no change to the guidelines sentence.

        Defendant, through counsel, filed a supplemental motion to reduce sentence on June 26.

2020. The government filed a response in opposition on September 17, 2020.


                                                   2
     1:03-cr-00726-MBS          Date Filed 02/24/21      Entry Number 651           Page 3 of 6




                                           DISCUSSION

A.     Statutory Mandatory Minimum Sentence

        As an initial matter, the court must determine whether the statutory mandatory minimum

sentence of 20 years to life for cocaine found in 21 U.S.C. § 841(b)(1)(A) overrides the lower

statutory mandatory minimum sentence of 10 years to life years for cocaine base established in §

841(b)(1)(B). See United States v. Gravatt, 953 F.3d 258, 264 n.5 (4th Cir. 2020) (“Of course,

statutory mandatory minimum terms remain in effect for certain drug offenses. Even if a defendant’s

sentence involves a covered offense, the district court’s review of a defendant’s First Step Act

motion cannot avoid those statutory requirements.”).

       In this case, the plea agreement, presentence report, sentencing transcript, and statement of

reasons do not distinguish between the powder cocaine or the cocaine base for purposes of

sentencing. Thus, the record creates an ambiguity as to whether Defendant’s sentence was driven

by the cocaine or cocaine base portions, or both, of the conspiracy charge. Where there is ambiguity

as to which penalty applies to a defendant, the rule of lenity requires the court to impose the less

strict of the two penalties. See Kasten v. Saint-Gobain Performance Plastics Corp., 563 U.S. 1, 16

(2011) (holding that when there is ambiguity in interpreting the statutory penalty the rule of lenity

applies and leads courts to impose “a more lenient interpretation of a criminal statute”); see also

United States v. Rodriquez, 553 U.S. 377, 405–06 (2008) (Souter, J., dissenting) (“The rule

[of lenity] is grounded in ‘the instinctive distaste against men languishing in prison unless the

lawmaker has clearly said they should,’ and . . . means that the Court will not interpret a federal

criminal statute so as to increase the penalty that it places on an individual when such an

interpretation can be based on no more than a guess. . . .” )(citation omitted)).


                                                  3
     1:03-cr-00726-MBS          Date Filed 02/24/21       Entry Number 651         Page 4 of 6




       Other district courts in the Fourth Circuit have recognized that the rule of lenity applies in

First Step Act motions when there is ambiguity as to what was the underlying basis for the sentence

imposed, and granted relief based on the penalty from the cocaine base charge of multi-object

conspiracy. See United States v. Jones, Criminal No. JKB-96-00399, 2020 WL 886694, at *2 (D.

Md. Feb. 24, 2020) (applying the rule of lenity as to a conviction for conspiracy to distribute cocaine

base and heroin, and assuming that the defendant was convicted only of conspiracy to distribute

crack cocaine); United States v. Carrie, Cr. No. 3:09-930-04 (CMC), 2019 WL 3493832, at *3

(D.S.C. Aug. 1, 2019) (applying the rule of lenity to conviction for conspiracy to possess with intent

to distribute 5 kilograms or more of cocaine and 50 grams or more of cocaine base and finding that,

had the Fair Sentencing Act been in effect at the time of sentencing, the defendant would have

admitted guilt only to conspiracy to possess with intent to distribute 50 grams or more of cocaine

base); United States v. Barber, Cr. No. 0:09-207-04 (CMC), 2019 WL 2526443, at *2 (D.S.C. June

19, 2019) (same). The court finds these decisions to be persuasive. Therefore, the court applies the

rule of lenity and finds that Defendant’s original sentence was based upon the statutory mandatory

minimum sentence for cocaine base charge of Count 1. Defendant’s mandatory sentence under §

841(b)(1)(B) is not less than 10 years and not more than life years, to be followed by a term of

supervised release of at least 8 years.

B.     Sentencing Guidelines Calculations

       As noted above, Defendant’s guidelines sentence has not changed. In United States v.

Wirsing, 943 F.3d 175, 184 (4th Cir. 2019), the Fourth Circuit found that the First Step Act provides

explicit permission for a court to modify a sentence. Further, in United States v. Chambers, 956 F.3d

667, 674 (4th Cir. 2020), the Fourth Circuit held that the sentencing factors articulated in 18 U.S.C.


                                                  4
     1:03-cr-00726-MBS         Date Filed 02/24/21      Entry Number 651         Page 5 of 6




§ 3553(a) apply in First Step Act cases. The Fourth Circuit further determined that a court may vary

from the Sentencing Guidelines and may consider the defendant’s post-sentencing conduct in

modifying a defendant’s sentence. Id.

       Defendant has submitted a Summary Reentry Plan - Progress Report that shows Defendant

earned his GED while in custody and has taken a number of education course, although it does not

appear that he has taken any education courses since 2016. During his incarceration, he has been

disciplined three times; on February 18, 2011 for failing to stand count; on September 15, 2011 for

possessing an unauthorized item; and on August 30, 2014, for phone abuse-disrupt monitoring. He

successfully completed five months of the Non-Residential Drug Abuse Treatment Program as well

as a fifteen-hour drug education course.

       Defendant asks the court to note that (1) his participation in the murder was due to the

extraordinary influence his older brother had over him; (2) he was the first defendant to come

forward and provide the government with the details of the crime; and (3) he could not bring himself

to testify against his brother at his brother’s sentencing hearing because the courtroom was “packed

with family members.” ECF No. 638, 5. Defendant states that his failure to testify against his

brother earned him the obstruction of justice points and prevented him from receiving credit for

acceptance of responsibility. Defendant points out that a life sentence has prohibited him from

earning good time credits, and that he was sentenced prior to United States v. Booker, 543 U.S. 220

(2005), at a time when the Sentencing Guidelines were mandatory, rather than discretionary.

       The court’s concern is whether Defendant is a danger to the community. He has an extensive

criminal record and engaged in the brutal kidnaping and murder of a confidential informant. Studies

indicate that federal inmates with nine criminal history points, as does Defendant, have a 76.1%


                                                 5
      1:03-cr-00726-MBS        Date Filed 02/24/21       Entry Number 651         Page 6 of 6




recidivism rate. United States Sentencing Commission, Recidivism Among Federal Offenders: A

Comprehensive Overview, p. 19 (March 2016). Conversely, re-arrest rates decline over time as

federal inmates age. A person released between the ages of 41 to 50 has a 42.4% risk of reoffending.

Id. at 23.

                                          CONCLUSION

        The court has taken into account the § 3553(a) factors, particularly the nature and

circumstances of the offense and the history and characteristics of the defendant; the need for the

sentence imposed to reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense; the need to provide the defendant with needed educational

or vocational training, medical care, or other correctional treatment in the most effective manner;

and the need to avoid unwarranted sentence disparities. The court finds that Defendant’s sentence

should be modified as follows: Defendant is hereby committed to the custody of the United States

Bureau of Prisons to be imprisoned for a total term of 360 months as to Count 1, to be followed by

a term of supervised release for 8 years. All other provisions of the judgment entered August 3, 2005

remain in effect.    Defendant is strongly encouraged to take advantage of the educational

opportunities available to him and to maintain a clean disciplinary record.

        IT IS SO ORDERED.


                                              /s/ Margaret B. Seymour
                                              Senior United States District Judge

Columbia, South Carolina

February 24, 2021




                                                 6
